Citation Nr: 0116231	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-14 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (RO) which denied a rating higher than 50 
percent for generalized anxiety disorder.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected generalized anxiety 
disorder is manifested by labile affect, depressed and 
anxious mood, poor judgment, absence of insight, occasional 
panic attacks, poorly controlled anger and irritability, lack 
of interest in daily life activities, poor self image and 
occasional suicidal or homicidal ideation, but not by gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, inappropriate behavior, 
inability to perform daily life activities including 
maintenance of minimum personal hygiene, disorientation or 
serious memory loss.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for generalized 
anxiety disorder have been met.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic Code 9400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for 
service-connected generalized anxiety disorder because the 
disorder is more disabling than contemplated by the current 
50 percent disability rating.

The Board finds that VA has met its duty to assist the 
veteran to develop this claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  During the pendency of the appeal the RO has 
provided the veteran with a Statement of the Case (SOC) 
including notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  The RO 
verified the veteran's service and obtained and associated 
with the claims file, to the extent possible, pertinent 
records including service medical records (SMRs), private and 
VA medical records, including reports of VA examinations 
during the pendency of this matter, and other records, if 
any, which the veteran identified as pertinent to the claim.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation of a disability entails matching a veteran's 
demonstrated symptomatology to criteria provided by the 
appropriate DC, then assigning the most closely corresponding 
rating.  38 C.F.R. § 4.7.  In a claim involving a rating 
assigned contemporaneously to a grant of service connection, 
the facts of a particular case may require assignment of 
separate disability ratings for separate time periods.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Otherwise, as is the case here, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran was service connected for schizophrenia by a 
December 1970 rating decision which also assigned a 50 
percent disability rating pursuant to DC 9204.  In September 
1977 the RO recharacterized the disorder as anxiety neurosis 
and continued the 50 percent rating under DC 9400.  In 
February 1988 the Board denied a rating higher than 50 
percent pursuant to the same DC.

Under 38 C.F.R. § 4.130, DC 9400, generalized anxiety 
disorder is evaluated as follows for the 50, 70 and 100 
percent ratings, respectively:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. [100 percent].

Medical evidence associated with the claims file since the 
Board's February 1988 decision includes VA treatment records 
from December 1993 to November 1999, and a report of a VA 
examination in May 1998.  The treatment records note 
symptomatology including labile affect, depressed and anxious 
mood, poor judgment, absence of insight, occasional panic 
attacks, poorly controlled anger and irritability, lack of 
interest in daily life activities, poor self-image and 
occasional suicidal or homicidal ideation.  Findings also 
include appropriate presentation and hygiene, 
cooperativeness, orientation to person, place and time, 
coherent speech, logical thoughts, intact memory and 
intellectual functions.  The veteran told the VA physician 
who examined him in May 1988 that his wife managed the family 
household and that he contributed nothing because he stayed 
in bed all day under the effects of anger-control medication.  
Examination findings were consistent in all material respects 
with those noted in the treatment records.  In addition, the 
examiner noted social withdrawal, full contact with reality 
and absence of hallucinations or delusions.  The examiner 
diagnosed generalized anxiety disorder and assigned a Global 
Assessment of Functioning (GAF) score of 50-55.

Medical evidence also includes a December 1994 report of a 
private examination.  Although this report is written 
entirely in Spanish, it clearly diagnoses chronic paranoid 
schizophrenia as the veteran's only mental disorder and 
describes the veteran as totally and permanently 
occupationally disabled.  However, the Board finds that the 
age of this report substantially precludes its potential 
usefulness in evaluating the veteran's current 
symptomatology, especially in light of ample, consistent and 
more current VA medical documentation.  The Board also notes 
that at the time the RO certified this appeal to the Board, 
it was considering the veteran's claim of entitlement to a 
total disability rating based upon individual 
unemployability.

Upon consideration of all the evidence of record, the Board 
finds that generalized anxiety disorder manifestations more 
nearly approximate those required for a 70 percent disability 
rating.  While there is no medical evidence of obsessional 
rituals, illogical, obscure, irrelevant speech, neglect of 
personal appearance or hygiene, spatial disorientation or 
near-continuous panic or depression, the record does include 
evidence of impaired impulse control and unprovoked 
irritability, inability to function independently, 
appropriately and effectively, difficulty adapting to stress 
and inability to establish and maintain effective 
relationships.  Although the veteran seems to have maintained 
a good relationship with his wife, there also is evidence 
that the veteran needs her constant presence and assistance.  
Similarly, there is no evidence of a cognitive deficit, but 
the veteran also was consistently paranoid and his insight 
and judgment ranged from poor to no better than fair.  
Furthermore, his GAF score of 50-55 indicates a serious to 
moderate level of social and occupational impairment 
consistent with a 70 percent rating.  See The American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders (4th ed., 1994), (DSM-IV), adopted by VA at 
38 C.F.R. §§ 4.125 and 4.126 (2000).

The veteran's symptoms, however, do not support an evaluation 
of 100 percent for PTSD, as the record includes no medical 
evidence of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
inappropriate behavior, inability to perform daily life 
activities including maintenance of minimum personal hygiene, 
disorientation or serious memory loss.

The Board concludes that the medical evidence shows that the 
veteran's PTSD has manifested itself to a degree sufficient 
to warrant a 70 percent schedular rating.  The symptomatology 
associated with the veteran's PTSD is not shown to more 
nearly approximate the schedular criteria for the next higher 
100 percent evaluation.  See 38 C.F.R. § 4.7.

In addition to consideration of the veteran's claim under 
38 C.F.R., Parts 3 and 4, the Board also reviewed the record 
to determine whether extra-schedular consideration is 
appropriate.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-593 (1991).  The evidence, however, does not show the 
veteran's disability to be so exceptional or unusual--with 
marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria--
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A 70 percent rating for generalized anxiety disorder is 
granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

